Citation Nr: 0421230	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to December 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a regional 
office (RO) rating decision of March 1994.  In November 1997, 
the Board issued a decision which, in pertinent part, denied 
the claim for service connection for a sleep disorder.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion filed by the parties in December 
1998, the Court vacated the Board's decision as to that 
issue, and remanded it to the Board for further action.  In 
July 1999 the Board remanded the case to the RO.  In December 
2000, the Board remanded the case again, due to subsequent 
developments, specifically, the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), in the interim.

The veteran has submitted statements claiming service 
connection for a nervous condition (September 2003) and 
service connection for PTSD as due to sexual trauma (April 
2004).  These claims have not yet been addressed by the 
agency of original jurisdiction and are referred to the RO 
for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the December 2000 remand, the Board asked the RO to 
schedule the veteran for an examination to determine the 
etiology of her sleep disorder.   While the Board did not 
specify what type of examiner should conduct such 
examination, the Board did specifically ask the examiner to 
do the following:

The examiner should provide an opinion as 
to the likelihood that the veteran 
currently has a sleep disorder, organic 
or psychiatric, which was of service 
onset.  In addition, the examiner should 
comment upon the significance, if any, of 
the February 2000 examination notations 
that "content of thoughts seems to 
indicate a sleeping-type of disorder that 
has been in existence now for a while," 
while elsewhere noting that her "sleeping 
problems don't seem to fit into any 
specific sleep disorder."

In November 2003, the veteran underwent a VA examination for 
respiratory diseases, which specifically addressed her 
problems sleeping and the reasons that additional sleep study 
testing is not necessary.  While the examiner appeared to 
rule out a cerebral, organic, or respiratory cause, the 
examiner did not provide an opinion as to the likelihood that 
any sleep disorder was of service onset, and did not comment 
on the significance of the February 2000 examination 
notations, as was requested in the remand.  A remand by the 
Court or the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  This case is on 
remand from the Court, and given the above, the Board has no 
recourse but to remand the case to the RO again for the 
actions that were not previously completed.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and interpretative precedent 
Court decisions.  The veteran and her 
representative should have the 
opportunity to respond.

2.  The RO should then schedule the 
veteran for another VA examination to 
determine whether she currently has a 
sleep disorder which is of service onset.  
The claims folder, to include a copy of 
this remand, must be available to and 
reviewed by the examiner in conjunction 
with the examination.  A detailed history 
of pertinent symptoms should be obtained 
from the veteran, and any indicated tests 
or studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The examiner should 
opine as to the likelihood that the 
veteran has a sleep disorder, organic or 
psychiatric, which is of service onset.  
In addition, the examiner must 
specifically comment upon the 
significance, if any, of the February 
2000 examination notations that "content 
of thoughts seems to indicate a sleeping-
type of disorder that has been in 
existence now for a while," while 
elsewhere noting that her "sleeping 
problems don't seem to fit into any 
specific sleep disorder."  All findings 
and conclusions should be reported in 
detail, and the report should include an 
explanation of the rationale for the 
opinions given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim.  If 
the benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purposes of this remand are to ensure notice is complete, 
to assist the veteran with the development of her claim, and 
to ensure compliance with the precedent opinion by the Court 
in Stegall, supra.  She has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


